PER CURIAM.
The final judgment under review is affirmed upon a holding that: (a) the appel-lees as sellers of the subject realty did not breach the contract herein between the parties by failing to close on or before the date set by said contract as there was competent, *10substantial evidence in the record that the parties had waived by their conduct such a closing date, (b) the appellants as buyers of the subject realty subsequently breached the contract herein between the parties by unreasonably refusing to close on said contract on any date, and (c) the appellants under these circumstances were not entitled to a return of their deposit monies under the contract or to an award of damages based on their above breach of said contract. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Goldfarb v. Robertson, 82 So.2d 504 (Fla.1955); Bruce Builders, Inc. v. Goodwin, 317 So.2d 868 (Fla. 4th DCA 1975); see Delta Mobile Homes, Inc. v. Ehmann, 275 So.2d 269, 270 (Fla. 3d DCA 1973).